Citation Nr: 0628929	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  05-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for defective color 
vision.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for emphysema.

4.  Entitlement to service connection for exposure to 
asbestos.

5.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1957 and from March 1959 to December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for defective color 
vision, skin cancer, emphysema, exposure to asbestos, and a 
back disorder.  In August 2006, the veteran testified before 
the Board at a hearing that was held at the RO.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

At his August 2006 hearing before the Board, the veteran 
withdrew his appeals of the issues of entitlement to service 
connection for defective color vision, skin cancer, 
emphysema, and exposure to asbestos.



CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeals of the 
issues of entitlement to service connection for defective 
color vision, skin cancer, emphysema, and exposure to 
asbestos by the appellant have been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2005).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2005).

In December 2004, the veteran submitted a VA Form 9 
perfecting his appeals as to the issues of entitlement to 
service connection for defective color vision, skin cancer, 
emphysema, and exposure to asbestos, as identified in the 
October 2004 statement of the case.  

At his August 2006 hearing before the Board, the veteran 
stated that he was withdrawing the appeals as to the issues 
of entitlement to service connection for defective color 
vision, skin cancer, emphysema, and exposure to asbestos.  
The Board finds that the veteran's statement indicating his 
intention to withdraw the appeals as to those issues, once 
transcribed as a part of the record of his hearing, satisfies 
the requirements for the withdrawal of a substantive appeal.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a 
statement made during a personal hearing, when later reduced 
to writing in a transcript, constitutes a Notice of 
Disagreement within the meaning of 38 U.S.C. § 7105(b)).  

As the appellant has withdrawn his appeals as to the issues 
of service connection for defective color vision, skin 
cancer, emphysema, and exposure to asbestos, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning these issues.  Therefore, the 
provisions of the Veterans Claims Assistance Act (VCAA) are 
not applicable.  The Board therefore has no jurisdiction to 
review the issues.

Accordingly, these issues are dismissed.


ORDER

The appeal concerning entitlement to service connection for 
defective color vision is dismissed.

The appeal concerning entitlement to service connection for 
skin cancer is dismissed.

The appeal concerning entitlement to service connection for 
emphysema is dismissed.

The appeal concerning entitlement to service connection for 
exposure to asbestos is dismissed.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a back disorder.

While the RO has developed the veteran's claim as entitlement 
to service connection for a low back disorder, in August 2006 
testimony, the veteran described his disability as involving 
a pinched nerve in the area of his left scapula.  He reported 
that this problem began during his period of service, and had 
persisted since that time.  It thus appears that the 
veteran's claim is broader than a claim solely for service 
connection for a low back disorder, and is therefore more 
appropriately characterized as styled above.

As the RO has not addressed the veteran's claim of 
entitlement to service connection for a disability manifested 
by a pinched nerve in the area of the left scapula, the claim 
must be remanded in order to ensure that the veteran's 
procedural rights are protected, insofar as he is afforded 
the opportunity for RO adjudication in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  

The veteran's service medical records demonstrate that in 
March 1960, after many months of complaints regarding a 
severe pinched nerve sensation behind his left scapula, he 
underwent physical evaluation by a Board which recommended 
that he be discharged from service.  The minority opinion 
recommended that he be discharged due to an inadequate 
personality, while the majority opinion recommended that he 
be discharged due to "radiculoneuritis, T-6, left, chronic, 
cause unknown," which was determined to have been the 
proximate result of active duty.  These opinions were taken 
into consideration, and the veteran was honorably discharged 
due to an inadequate personality.

It is unclear to the Board whether the veteran's current 
complaints are related to his in-service diagnosis of 
"radiculoneuritis, T-6, left, chronic, cause unknown."  
Because a VA examiner has not opined as to whether the post-
service complaints are related to his in-service complaints 
of a pinched nerve, the Board finds that an examination and 
opinion addressing the nature and etiology of any pinched 
nerve behind the left scapula are necessary in order to 
fairly decide the merits of the veteran's claim.  38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
neurological examination to ascertain the 
nature and etiology of any pinched nerve 
in the area of the left scapula.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether any currently diagnosed disorders 
are in any way causally or etiologically 
related to the symptomatology shown in 
the service medical records.  The 
examiner should specifically opine as to 
whether there is a 50 percent probability 
or greater that any current neurological 
disorder is etiologically related to the 
veteran's active military service.  All 
opinions should be supported by a clear 
rationale.  

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for a back disorder.  
If action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


